UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or (g) OF THE SECURITIES EXCHANGE ACT OF 1934 iShares, Inc. (Exact name of registrant as specified in its charter) State of Maryland (State of incorporation or organization) See Below (I.R.S. Employer Identification No.) c/o State Street Bank and Trust Company 200 Clarendon Street, Boston, MA (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class to be Registered Exchange I.R.S. Employer Identification Number iShares MSCI Emerging Markets Asia Index Fund NASDAQ 45-3186579 iShares MSCI Emerging Markets Consumer Discretionary Sector Index Fund NASDAQ 45-3186719 iShares MSCI Emerging Markets EMEA Index Fund NASDAQ 45-3213063 iShares MSCI Emerging Markets Energy Sector Capped Index Fund NASDAQ 45-3198988 iShares MSCI Emerging Markets Growth Index Fund NASDAQ 45-3186646 iShares MSCI Emerging Markets Value Index Fund NASDAQ 45-3186811 If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box.[X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.[] Securities Act registration statement file number to which this form relates: 33-97598 Securities to be registered pursuant to Section 12(g) of the Exchange Act:None. INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant's Securities to be Registered: For the iShares MSCI Emerging Markets Asia Index Fund, reference is made to Post-Effective Amendment No. 186 to the Registrant’s registration statement on Form N-1A, filed with the Securities and Exchange Commission (“SEC”) on December 30, 2011, pursuant to paragraph (b) of Rule 485 under the Securities Act of 1933 (Securities
